Citation Nr: 0809559	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-04 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to June 25, 1993, for 
the award of a 100 percent rating for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
November 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the New York, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).

In August 2007, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of that hearing has been associated with the 
claims file.

In October 2007, the veteran submitted claims for service 
connection for cervical, thoracic, and lumbar spine 
disabilities, and a claim to reopen a previously denied claim 
for service connection for bilateral hearing loss.  The 
veteran's claims file was at the Board at this time; 
accordingly, it does not appear that any action has been 
taken with respect to these claims.  As these claims have 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  In an August 1992 rating decision, the RO awarded service 
connection for PTSD and assigned an initial 30 percent 
rating, effective May 31, 1991, the date of his original 
service-connection claim.  Later the same month, the RO 
notified the veteran of this decision and his appellate 
rights; he did not appeal this decision.

2.  By a VA hearing officer decision dated January 29, 1997, 
the veteran was granted a 100 percent rating for PTSD, 
effective June 25, 1993.  The veteran was notified of this 
action and of his appellate rights by way of a letter sent 
February 24, 1997; he did not appeal this decision.

3.  In July 2004, the veteran submitted a claim for an 
earlier effective date for the award of a 100 percent rating 
for PTSD.   

4.  In the absence of a timely appeal of, or claim of clear 
and unmistakable error in, either the August 1992 rating 
decision or the January 1997 VA hearing officer decision, 
these decisions are final and an effective date prior to June 
25, 1993, for the award of a 100 percent rating for PTSD is 
legally precluded.


CONCLUSION OF LAW

The claim for an effective date prior to June 25, 1993, for 
the assignment of a 100 percent rating for PTSD, is without 
legal merit.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.400, 20.302, 20.1103 (2007); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, via a July 2004 pre-rating letter and an April 2006 
statement of the case (SOC), the veteran has been notified of 
the reasons for the denial of the claim, the regulations 
governing his claim, and has been afforded an opportunity to 
present evidence and argument in connection with the claim; 
the record also reflects that all existing evidence pertinent 
to the claim has been associated with the claims file.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed him.  As will be explained 
below, the claim on appeal lacks legal merit because the 
issue presented involves a claim that cannot be substantiated 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Hence, the duties to notify and assist 
imposed by the VCAA are not applicable in this appeal.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

II. Earlier Effective Date

In an August 1992 rating decision, the RO awarded service 
connection for PTSD and assigned an initial 30 percent 
rating, effective May 31, 1991, the date of his original 
service-connection claim.  Subsequently, by a VA hearing 
officer decision dated January 29, 1997, the veteran was 
granted a 100 percent rating for PTSD, effective June 25, 
1993.  The veteran did appeal either decision.  The veteran 
contends that he should be awarded an earlier effective date 
for his 100 percent rating.

Legal Criteria

Statutory and regulatory provisions specify that unless 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Section 5110(b)(2) of Title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (which provides that, if the claim is 
not received within one year from such date, the effective 
date is the date of receipt of claim); Harper v. Brown, 
10 Vet. App. 125, 126- 127 (1997) (holding that 38 C.F.R. 
§ 3.400(o)(2) is applicable only where the increase in 
disability precedes the filing of the claim and the claim is 
received within one year of the increase).  

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement (NOD) with a determination by the agency of 
original jurisdiction (here, the RO) within one year from the 
date that that agency mails notice of the determination to 
him or her.  Otherwise, that determination will become final.  
The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302.  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302).  38 C.F.R. § 20.1103.     

Analysis

The Board has carefully reviewed the evidence of record and 
finds that the claim for an effective date earlier than June 
25, 1993, for the award of a 100 percent rating for PTSD, is 
without legal merit.  

In an August 1992 rating decision, the RO awarded service 
connection for PTSD and assigned an initial 30 percent 
rating, effective May 31, 1991, the date of his original 
service-connection claim.  Later the same month, the RO 
notified the veteran of this decision and his appellate 
rights; he did not appeal this decision.

Subsequently, in June 1993, the veteran filed a claim for a 
rating higher than 30 percent for his PTSD.  In a March 1994 
rating decision, the RO denied the veteran's higher rating 
claim.  In May 1994, the veteran filed an NOD with regard to 
the denial of a higher rating.  Later the same month, the RO 
confirmed its denial of a rating higher than 30 percent for 
PTSD.  In August 1996, the RO issued an SOC and assigned a 50 
percent rating for PTSD, effective June 25, 1993.  In October 
1996, the veteran filed a substantive appeal and testified 
before a VA hearing officer at the RO.  Subsequently, in a 
decision dated January 29, 1997, the VA hearing officer 
granted the veteran a 100 percent disability rating for PTSD, 
effective June 25, 1993.  This was considered a full grant of 
the veteran's claim on appeal.  In a letter dated February 
24, 1997, the RO notified the veteran of this decision and 
his appellate rights.  The veteran did not submit an NOD with 
regard to the effective date assigned or otherwise appeal the 
decision.  Thus, both the August 1992 and January 1997 rating 
decisions became final.  See 38 C.F.R. §§ 20.302, 20.1103.

In July 2004, the veteran submitted a claim for an earlier 
effective date for the award of a 100 percent rating for 
PTSD.   

Recent case law has emphasized that once there is a relevant 
final decision on an issue, there cannot be a "freestanding 
claim" for an earlier effective date.  Rudd v. Nicholson, 
20 Vet. App. 296 (2006); see Andrews v. Nicholson, 421 F.3d 
1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2002) (en banc); see also Leonard v. Nicholson, 
405 F.3d 1333 (Fed. Cir. 2005).  

The only way the veteran could attempt to overcome the 
finality of the January 1997 decision - in an attempt to gain 
an earlier effective date - is to request a revision of that 
decision based on clear and unmistaken error (CUE).  See 
Cook, 318 F.3d at 1339; see also 38 U.S.C.A. § 5109A(a) (West 
2002) ("a decision by the Secretary . . . is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.").  

Neither the veteran nor his representative has asserted that 
the January 1997 VA hearing officer decision contained CUE.  
As such, the veteran's current claim is not a claim that 
there was CUE with a past decision, but rather a 
"freestanding claim" for an earlier effective date.  As 
noted above, the veteran did not file a timely appeal to the 
January 1997 decision, which assigned June 25, 1993 as the 
effective date of the 100 percent rating for his PTSD, and 
that decision became final and is not subject to revision. 

Thus, in the absence of CUE, since the veteran did not appeal 
the effective date assigned by the January 1997 hearing 
officer decision for the award of a 100 percent rating for 
PTSD, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 3.105(a) (2007); see Rudd, 20 Vet. App. 296.  At 
this point, the veteran is legally and factually precluded 
from receiving an effective date earlier than June 25, 1993, 
for the award of a 100 percent evaluation for PTSD.  The 
Court has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis, 6 Vet. App. at 430.

The Board has considered the veteran's testimony and his and 
his representative's assertions and belief that he warrants 
an earlier effective date for the award of a 100 percent 
rating for PTSD; however, in the absence of CUE, the evidence 
of record does not provide a basis for allowance of the 
denied claim.  As noted in the Rudd decision, the veteran is 
not without recourse, "as he remains free to file a motion 
to revise based upon clear and unmistakable error" with 
respect to the January 1997 VA hearing officer rating 
decision that assigned him the effective date of June 25, 
1993, for the award of a 100 percent rating for PTSD.  Rudd, 
20 Vet. App. at 300.


ORDER

The claim for an effective date prior to June 25, 1993, for 
the award of a 100 percent rating for PTSD, is denied.  



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


